MEMORANDUM **
Stephen Earl Cook appeals from the district court’s order revoking his super*153vised release and imposing a one-year term of imprisonment.
Cook’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that she finds no meritorious issues for review.
When Cook completed his sentence upon revocation of supervised release, there ceased to be a case or controversy. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999). Accordingly, this appeal is moot. See Spencer v. Kemna, 523 U.S. 1, 14, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Palomba, 182 F.3d at 1123 & n. 3.
We GRANT counsel’s motion to withdraw.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *153courts of this circuit except as provided by 9th Cir. R. 36-3.